



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



British Columbia (Assessor of Area #10 - North Fraser)
  v. Sherkat,,









2011 BCCA 16




Date: 20110121

Docket: CA037652

Between:

Assessor of Area
#10  North Fraser Region

Appellant

(Appellant)

And

Abolhassan Sherkat
and the Property Assessment Appeal Board

Respondents

(Respondents)




Before:



The Honourable Mr. Justice Donald





The Honourable Mr. Justice Low





The Honourable Madam Justice Neilson




On appeal from: Supreme
Court of British Columbia, June 25 and October 15, 2009
(
British Columbia (Assessor of Area #10  North Fraser) v. Sherkat,

2009 BCSC 846 and 2009 BCSC 1409, Vancouver Docket No. S092344)




Counsel for the Appellant:



G. McDannold





No one Appearing on Behalf of the Respondents:









Place and Date of Hearing:



Victoria, British
  Columbia

September 24, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia

January 21, 2011









Written Reasons by:





The Honourable Madam Justice Neilson





Concurred in by:





The Honourable Mr. Justice Donald





The Honourable Mr. Justice Low








Reasons for Judgment of the Honourable
Madam Justice Neilson:

[1]

The Assessor brings this appeal from the order of a Supreme Court judge,
pronounced October 15, 2009, arising from a stated case submitted to the Court pursuant
to s. 65 of the
Assessment Act
, R.S.B.C. 1996, c. 20. The
Assessor says the chambers judge erred by answering the three questions raised
by the stated case in the negative and dismissing the appeal by stated case:
2009 BCSC 846, supplemental reasons for judgment: 2009 BCSC 1409.

Background

[2]

The respondent Abolhassan Sherkat appealed the 2008 property assessments
for three properties he owned in New Westminster. The Property Assessment
Appeal Board conducted a hearing by way of written submissions and, on February
13, 2009, gave a written decision ordering the Assessor to reduce the
assessments on each property as follows:




Roll No.
  10-40-220-05630.000
:













[240 Twelfth Street]



FROM



TO



















Land: Class 6
  Business and Other



$6,915,000



$5,437,000





Improvements:
  Class 6 Business and Other



$     68,400



$     10,000





Total Assessed
  Value:



$6,783,400



$5,477,000



















Roll No.
  10-40-220-05634.000:













[235
  Thirteenth Street]



FROM



TO



















Land: Class 6
  Business and Other



$1,012,000



$853,000





Improvements:
  Class 6 Business and Other



$     16,500



$  10,000





Total Assessed
  Value:



$1,028,500



$863,000



















Roll No.
  10-40-220-05682.000













[221
  Twelfth Street]



FROM



TO



















Land: Class 6
  Business and Other



$1,698,000



$325,000





Improvements:
  Class 6 Business and Other



$      6,700



$  10,000





Total Assessed
  Value:



$1,704,700



$335,000




[3]

The Assessor asked the Board to submit a stated case to the Supreme
Court to answer three questions:

1.       Did
the Property Assessment Appeal Board err in law by adopting a method of
assessment that was wrong in principle with respect to 221 Twelfth Street, by
concluding a value that is less than the value of the present use?

2.       Did
the Property Assessment Appeal Board err in law by adopting a method of assessment
that was wrong in principle with respect to 221 Twelfth Street, by concluding a
highest and best use that was contrary to the definition of highest and best
use?

3.       Did
the Property Assessment Appeal Board err in law when it concluded there was no
evidence of time adjusted sales to support the Assessors value of $25 per
square foot buildable for the subject properties?

[4]

Mr. Sherkat did not participate in framing those questions. Neither
he nor the  Board appeared at the hearing before the Supreme Court or on this
appeal.

[5]

This is the case stated by the Board:

1.
The appeal before the Board was
from the decision of the 2008 Property Assessment Review Panel with respect to
three properties in the lower Twelfth Street area of New Westminster that had
been assessed for the 2008 roll on a highest and best use as development sites.

2.
The properties are zoned M-1
(Light Industrial District) and are used in accordance with that zoning for
automobile sales and service. They are improved with concrete block buildings
(1960s) which range in size and, in some cases, have a basement and/or
mezzanine level. 240 Twelfth Street, with a site area of 115,259 sq.ft., is
improved with a 24,144 sq.ft. building reflecting a site coverage of 18%. 235
Thirteenth Street has a site area of 18,750 sq.ft. and is improved with a 2,001
sq.ft. building with a site coverage of 8%. 221 Twelfth Street is 28,314 sq.ft.
and has a small 986 sq.ft. building with a site coverage of 3%.

3.         The issue before the Board was
the determination of actual value for each property as of July 1, 2007 and the
effect on value, if any, of potential contamination.

4.         The Assessor valued the sites at
the maximum density according to
the Lower Twelfth Street Area Plan, dated April 24, 2004. The Official Community
Plan (OCP) was amended in October 2004 to include this plan to guide future
land use in the area.  In assessing the sites, the Assessor did not make any
allowance for remediation, but did deduct the cost of conducting an
environmental study for each property.

5.         The Board accepted that the
highest and best us [
sic
] of the properties is for holding until
rezoning and redevelopment can occur in accordance with the Lower Twelfth
Street Area Plan, with three stipulations: that the plan indicates that the
subject properties are intended for residential development with only a limited
amount of commercial in the form of home-based businesses along Twelfth Street;
that the sites must be rezoned prior to the highest and best use being realized
and it is imperative that the market comparables used to estimate actual value
also require rezoning; and that the allowable density on which value is to be
calculated is an F.S.R. of 1.5 with the potential to bonus it up to 2.5 in
return for the provision of public amenities, which presumably come with an
associated cost to the developer.

6.         The Board accepted the assessor's
approach of finding the total value of the properties based on comparable land
sales (some of which have older improvements in place), and applying all but a
nominal value of $10,000 to the existing improvements.

7.         The Board concluded a value for
the subject properties at $47.50 per square foot of site area and calculated
actual values as follows:






Property



SiteArea

(sq.ft.)



Value

per
  sq.ft.



Total

Value





240 Twelfth St.



115,259



x
  $47.50 =



$5,474.803





235 Thirteenth St.



18,750



x
  $47.50 =



$890,625





221 Twelfth St.



28,314



x $47.50 =



$1,344,915




8.         With respect to 240 Twelfth Street and 235
Thirteenth Street, the Board found there was a reasonable expectation of
contamination but found it had no evidence as to the extent of the
contamination (if any) or the cost to clean up.

9.         With respect to 221 Twelfth Street, the Board
found a reasonable purchaser would take the contamination of this site into consideration. 
The Board found there were three areas that could potentially affect value,
namely: the actual cost of remediation; the time to remediate during which the
site is not available for redevelopment; and the potential migration of
contamination from the extensively contaminated adjacent Gas Works site from
which contaminants may or may not continue to migrate to the subject.

10.       For 240 Twelfth Street and 235 Thirteenth Street,
the Board found that no deduction for contamination was appropriate except the
cost to undertake an environmental study.  The Board accepted a deduction of
$27,000 for each of 240 Twelfth Street and 235 Thirteenth Street.

11.       With respect to 221 Twelfth Street, the Board found
actual value should be adjusted by the estimated remediation cost of
$1,009,000.

...

[6]

The chambers judge answered each of the three questions in the negative.
The Assessor asked him to reconsider his decision on questions 1 and 2. He did
so and issued supplemental reasons stating his answers were unchanged.

Analysis

[7]

The Assessor argues the chambers judge erred in law in answering no to
each question. As well, it says that in reaching his conclusions the chambers
judge wrongly exceeded his jurisdiction by weighing and considering the
sufficiency of the evidence before the Board.

[8]

I therefore begin with the principles that govern the jurisdiction of
both this Court and the chambers judge on hearing a stated case. This Court affirmed
them in these terms in
British Columbia (Assessor of Area #01Saanich/Capital)
v. Hardt
(1992), 88 D.L.R. (4th) 183 (B.C.C.A.) at 188:

The general principles for the Court to
follow on hearing a Stated Case have been set out in
District of Tumbler
Ridge
v.
Assessor of Area 27-Peace River
(December 2, 1985),
Vancouver Registry, No. A851790 (B.C.S.C), at p.3, where Finch J. said:

The law seems clear enough, although its
application has caused problems in particular cases. I summarize what I
apprehend to be the applicable principles. The questions should be questions of
law only. The questions should be framed by, and are the sole responsibility
of, the appellant. Statements of fact are within the exclusive province of the board.
On appeal, the court must accept the findings of fact made by the board, and
not substitute its own. The board should not express opinions, or put forward
arguments. The court may not look beyond the stated case to make inferences of
fact, nor find new facts, nor weigh and consider the sufficiency of the
evidence. The court may refer to the board's reasons. The court may also refer
to the transcript of evidence, but only for the purposes of interpreting or
explaining the stated case.

and in
Re Caldwell and

Stuart
(1984),
15 D.L.R. (4th) 1 at pp. 9-10, [1984] 2 S.C.R. 603, 85 C.L.L.C. para. 17,002, where
Mclntyre J. said:

From the many cases decided upon this
issue, it seems clear that the appellate court may not look beyond the stated case
in order to make inferences of fact, or to find new facts not in the case, nor
to weigh and consider the sufficiency of evidence:



As for the reasons for decision, it seems
clear that the law of Canada as well as that of England has always permitted
reference to the reasons for decision:

[9]

In this case, the record includes the reasons of the Board as well as the
written submissions filed by the parties. The Assessors case was put forward
in a report by Mr. Pavel Potiaev. Mr. Sherkat provided a written submission as
well as a report from Colliers International. The Assessor responded to that
evidence with a report prepared by Mr. Dave Kingston.

[10]

The first two questions involve only the property at 221 Twelfth

Street.
I agree with the Assessor those questions may be taken together to form one
allegation: the Board erred in law when, contrary to the principle of highest
and best use, it determined the value of the subject property was less than its
highest value based on its present use.

[11]

The relevant parts of the record show the Board predicated its decision
on the widely accepted assessment principle that the properties would be valued
at their highest and best use, and properly defined that as that use which is
physically possible, legally permissible, financially feasible, and maximally
productive. The Board accepted the view of both the Assessor and Mr. Sherkat
that the highest and best use of the three properties was to be held for
redevelopment and rezoning. Both parties advocated a direct comparison approach
to valuing the properties. Mr. Potiaevs submissions, however, also
included an income valuation of $1,009,000 for 221 Twelfth Street (at one point
it is also stated to be $759,000 but this appears to be an error). This was
based on its present use as a car dealership using the owners actual income
and expense information. Mr. Potiaevs report stated, however, that he
included the income valuation for illustration purposes only, and suggested
that an income valuation of the three properties as industrial properties did
not provide a reliable indication of their value.

[12]

The Assessor says the Board erred by accepting the highest and best use
for 221 Twelfth Street was as a holding property for future development because,
once remediation costs were deducted, its value under that use was lower than
its value calculated under an income approach. It says at that point the
principle of highest and best use required the Board to consider whether the
propertys best use was instead its present use as a car dealership,
particularly when that use did not require a deduction for remediation. The
Assessor says the Board erred in law by failing to do so, and the chambers
judge accordingly erred in answering questions 1 and 2 in the negative.

[13]

At the initial hearing, the chambers judge answered no to the first
question because he believed there was no evidence before the Board that
suggested a value for this property based on its present use, and both parties
had approached valuation on the basis the property was to be valued as a
holding property for eventual redevelopment. He answered the second question in
the negative because it was his view the evidence before the Board did not
establish a basis for finding that the highest and best use was different than
that of a holding property for redevelopment.

[14]

Following the reconsideration, the chambers judge affirmed his negative
answers to the two questions. He acknowledged Mr. Potiaevs report did
include a discussion of the income approach to valuing this property based on
its present use. He noted, however, Mr. Potiaev included this for
illustration purposes only, and did not consider the rent presently received by
the owner as representative of the market or economic rent for the property. He
concluded Mr. Potiaev had not advanced the income approach as evidence of
the value of the subject property, and therefore concluded there was no
evidence before the Board as to what value the income approach, if applied on
the basis of market comparables, would have indicated for the property.

[15]

The chambers judges comments on the reconsideration accurately summarize
Mr. Potiaevs evidence, and understandably raise questions as to whether
it was open to the Assessor to alter its position on what was the highest and
best use of this property, and about the evidentiary value of Mr. Potiaevs
present use valuation. Nevertheless, I must agree with the Assessor that in answering
questions 1 and 2 in the negative, the chambers judge exceeded his jurisdiction
by weighing and considering the sufficiency of the evidence on those matters. Such
matters fall within the jurisdiction of the Board alone.

[16]

The Board was obliged to value the property at its highest and best use.
Once remediation costs were deducted from the value of 221 Twelfth Street, the
proposition underpinning its assessment for development no longer complied with
the principle of the highest and best use in valuation. There was some evidence
before the Board to indicate an income approach valuing the property in its
present use might provide the highest and best use. An assessment of its
strength or the context in which it was presented are matters for the Board to
assess.

[17]

I would accordingly allow the appeal with respect to the first two
questions, substitute affirmative answers to them, and remit the valuation of
the property at 221 Twelfth Street to the Board for further consideration.

[18]

With respect to the third question, in its decision the Board set out
Mr. Potiaevs argument that an upward time adjustment of 10-15% was required,
but rejected it:

[23]      Mr. Potiaev relies on sales which have interim
dates between July 2005 and November 2006. He states that a time adjustment is
needed for each sale, and estimates 10% to 15% as appropriate. He does not show
how he has applied this figure to the comparable sales and no time adjusted
sales figures are in evidence. His support for his premise that the market is
rising, is that the sale prices per square foot buildable of indices #4 and #5
which have interim dates of November 2006, are higher than those of indices #2
and #3, which have interim dates July 2005 and May 2006. I find that the sales
do not support his theory as indices #4 and #5 are properties that do not
require rezoning and can accommodate mixed use developments. Indices #2 and #3
require rezoning, and in the case of #2 changes to the O.C.P. In addition,
there are locational and site area differences. It may be that the difference
in price reflects these differences rather than market fluctuations.

[24]      Mr. Henrey notes that
the market was rising with respect to mid 2005 sales but likewise provides no
support. He does not make comments about market changes from 2006 to 2007. I
find no evidence that a time adjustment is required from the sales which were
negotiated in 2006 to the valuation date July 1, 2007. Mr. Henrey also states
in his letter of October 28, 2008, that the market is currently moving
downward. I agree with Mr. Kingston of B.C. Assessment, that this comment
relates to the market in the fall of 2008 and does not address the market as at
the valuation date of July 1, 2007. Therefore, it is not relevant to the appeal
at hand.

[19]

At para. 30 of its decision, the Board again stated there was no evidence
of time adjusted sales to support a time adjustment.

[20]

The Assessor argues the Board was clearly wrong in saying there was no
evidence of time adjusted sales as Mr. Kingstons reply report provided
such evidence:

Page 2 of the Colliers letter
lists 6 sales indexes, index 5 and 6 are both similar size sites, both have a
designated density of 2.5 and both require rezoning, sale 6 is currently used
as an automobile sales lot. Index 5 sold 12 months prior to the valuation date,
index 6 sold 6 months after the valuation date. The two sales indicate a rising
market at approximately 2.3% per month ($67.52/$47.53 or 42% over 18 months
which equates to 2.3% per month). The appellants evidence indicates times
adjusted sale prices for July 1, 2007 per square foot are $60.65 (2.3% x 12
months = +27.6%) and $58.20 per square foot (6 months x 2.3% = -13.8%)
respectively.

[21]

The chambers judge, however, answered the third question in the negative,
giving these reasons:

[30]      The answer to this question is also no.  The
Appeal Board addressed the Assessors argument that a time adjustment should be
applied to certain of the comparables to yield a final value of $25 per square
foot buildable for the subject properties (Reasons para. 30).  Although the
Appeal Board does not discuss the application of time adjustments by reference
to all of the comparables, it is clear that the general rejection of a time
adjustment was on the basis that the evidence of fluctuating values over time
was likely attributable to other variables, including location and site area
differences.

[31]      The Board rejected the
Assessors argument (set out above in paragraph 22), that there should be a
time adjustment for values ascribed to the index properties.  The Board
attributed value fluctuations between comparables that sold at different times
to other factors.  Hence, there was no evidence of time adjusted values to
apply in reaching a conclusion on the value of the subject properties as of
July 1, 2007.

[22]

I agree with the chambers judge that the Board found a time adjustment
was not required. That was a finding of fact, and fell within the sole
jurisdiction of the Board. In the result, the question of whether there was
evidence of time adjusted values became irrelevant. The Boards finding
precluded their usefulness.

[23]

The Assessor is correct in saying the Board erroneously stated there was
no evidence of time adjusted values. This was an error in fact, however, and
this Court may only correct it if it was sufficiently significant to constitute
an error of law. A factual error may be an error of law if the Board acted
without evidence, or upon a view of the evidence that could not reasonably be
entertained, regarding facts that were sufficiently important to the outcome:
Assessor
of Area #6, Courtenay v. Quinsam Coal Corporation
, 2002 BCCA 68;
Gemex
Developments Corp. v. Coquitlam Assessor, Area No. 12
(1998), 62 B.C.L.R.
(3d) 354 (B.C.C.A.).

[24]

I am not persuaded the Boards error was sufficiently important to
constitute an error of law. As previously described, the presence or absence of
time adjusted values would not have affected the Boards decision.

[25]

I would accordingly dismiss the appeal with respect to the third
question, and affirm the negative answer to it.

Conclusion

[26]

I would allow the appeal with respect to questions 1 and 2, answer them
in the affirmative, and remit the valuation of the property at 221 Twelfth
Street to the Board for further consideration. I would dismiss the appeal with
respect to question 3 and affirm the negative answer to that question.

The
Honourable Madam Justice Neilson

I AGREE:

The
Honourable Mr. Justice Donald

I AGREE:

The Honourable Mr. Justice
Low


